MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-00358-CR

                        JOSE ALVARO SANCHEZ, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

     Appeal from the 230th District Court of Harris County. (Tr. Ct. No. 1289396).

TO THE 230TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 16th day of April 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:

                    The cause heard today by the Court is an appeal from
             the judgment signed by the court below on March 11, 2014.
             After inspecting the record of the court below, it is the
             opinion of this Court that it has no jurisdiction over the
             appeal. It is therefore CONSIDERED, ADJUDGED, and
             ORDERED that the appeal be dismissed.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered April 16, 2015.

             Per curiam opinion delivered by panel consisting of Chief
             Justice Radack and Justices Brown and Lloyd.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




June 26, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT